The parties contested for the possession (656)  of a fund in the custody of the clerk, and the controversy involved the question as to whether the plaintiff had been served with process in the cases wherein two judgments had been rendered. If he was served, the issue should be answered "No," and if he was not, it should be answered "Yes," the issue being, "Is plaintiff entitled to the fund in dispute?" The jury answered it "Yes." The defendant testified, in his own behalf, to show that plaintiff had been served with process, and was the defendant in the judgments, and he was cross-examined, as to certain notes (secured by mortgage), upon which it was alleged that the judgments were taken, and about the credits or entries thereon. This cross-examination was properly permitted, as it tended to throw light upon the questions involved, whether the plaintiff was the person who was served with the process in those actions, and whether the judgments were rendered against him. The judge, in his charge, explained the matter fully to the jury, and stated what was the object of the cross-examination, and how it bore on the case, and to what extent the matters elicited by it could be used by them; that is, only to identify the true defendant in the judgment, whether it was the father (the plaintiff in this action), or his son, who had a somewhat similar name. The defendant alleged that the judgments were against plaintiff, who was always known as Warren Chamberlain, while plaintiff contended that they were against his son, who was named Warren Chamberlain, while his own name is Ben Warren Chamberlain, and *Page 705 
by that name he had always been known. The relevancy of the facts disclosed by the cross-examination is apparent from this statement.
There is no fault in the charge.
No error.